Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 and figures 7A-C of U.S. Patent No. 9671780. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants as shown: 
16508199
9671780
an enclosure comprising a first external surface where speakers of the playback device are positioned, a second external surface, a third external surface, and a fourth external surface, 
an enclosure comprising a first external surface comprising a speaker grille
the second, third, and fourth external surfaces intersect the first external surface
second external surface substantially orthogonal to the first external surface; c7 third, fourth external surface
the enclosure is configured to be placed in at least two orientations
if orientation data from the orientation sensor indicates that the enclosure is in a first orientation; AND if orientation data from the orientation sensor indicates that the enclosure is in a second orientation
in a first orientation the enclosure rests on the fourth external surface, the third external surface forms a lateral surface of the playback device, and the second external surface forms a top surface of the playback device
see figures 7A-7C
in a second orientation the enclosure rests on the second external surface, the third external surface forms a lateral surface of the playback device, and the fourth external surface forms a top surface of the playback device
see figures 7A-7C
an array of proximity sensors underlying the third external surface of the playback device 
an array of proximity sensors underlying the second external surface of the playback device
an orientation sensor; a processor; and memory having stored thereon instructions executable by the processor for causing the processor to perform functions comprising
an orientation sensor; a processor; and memory having stored thereon instructions executable by the processor to cause the processor to perform functions
receiving orientation data from the orientation sensor indicating an orientation of the playback device
in response to receiving the location data
receiving data indicating detection of a user input, where the detected user input comprises a swipe from a first location on the array of proximity sensors to a second location on the array of proximity sensors
receiving...location data indicating a physical contact at a given location on the array of proximity sensors
in response to receiving the data indicating detection of a user input comprising a user motion from the first location to the second location, causing a playback volume of the playback device to change; the change in playback volume comprises an increase in playback volume when the orientation data indicates that the enclosure is in the first orientation, and the change in playback volume comprises a decrease in playback volume when the orientation data indicates that the enclosure is in the second orientation 
c2:wherein receiving location data indicating the physical contact at the given location on the array of proximity sensors comprises receiving data indicating a physical contact at the first volume control, wherein causing the playback device to perform the first playback action comprises causing the playback device to increase playback volume, and wherein causing the playback device to perform the second playback action comprises causing the playback device to decrease playback volume


while the claims of the ‘780 Patent do not explicitly discuss the naming of the sides with respect to a resting surface or bottom surface of the device such relationships are considered obvious in light of the cited figures. 

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10241504. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants as shown:
16508199
10241504
an enclosure comprising a first external surface where speakers of the playback device are positioned, a second external surface, a third external surface, and a fourth external surface, 
an enclosure comprising a first external surface where out-ward facing speakers of the playback device are positioned, a second external surface, a third external surface, and a fourth external surface
the second, third, and fourth external surfaces intersect the first external surface
the second, third, and fourth external surfaces intersect the first external surface
the enclosure is configured to be placed in at least two orientations
the enclosure is configured to be placed in at least two orientations,
in a first orientation the enclosure rests on the fourth external surface, the third external surface forms a lateral surface of the playback device, and the second external surface forms a top surface of the playback device
in a first orientation the enclosure rests on the fourth external surface and the second external surface forms a top surface of the playback device
in a second orientation the enclosure rests on the second external surface, the third external surface forms a lateral surface of the playback device, and the fourth external surface forms a top surface of the playback device
in a second orientation the enclosure rests on the third external surface and the second external surface forms a lateral surface of the playback device
an array of proximity sensors underlying the third external surface of the playback device 
an array of proximity sensors underlying the second external surface of the playback device
an orientation sensor; a processor; and memory having stored thereon instructions executable by the processor for causing the processor to perform functions comprising
an orientation sensor; a processor; and memory having stored thereon instructions executable by the processor for causing the processor to perform functions 
receiving orientation data from the orientation sensor indicating an orientation of the playback device
receiving orientation data from the orientation sensor indicating an orientation of the playback device
receiving data indicating detection of a user input, where the detected user input comprises a swipe from a first location on the array of proximity sensors to a second location on the array of proximity sensors
receiving data indicating detection of a user input, where the detected user input comprises a swipe from a first location on the array of proximity sensors to a second location on the array of proximity sensors
in response to receiving the data indicating detection of a user input comprising a user motion from the first location to the second location, causing a playback volume of the playback device to change; the change in playback volume comprises an increase in playback volume when the orientation data indicates that the enclosure is in the first orientation, and the change in playback volume comprises a decrease in playback volume when the orientation data indicates that the enclosure is in the second orientation 
in response to receiving the data indicating detection of a user input comprising a swipe from the first location to the second location, causing a playback volume of the playback device to change, wherein: the change in playback volume comprises an increase in playback volume when the orientation data indicates that the enclosure is in the first orientation, and the change in playback volume comprises a decrease in playback volume when the orientation data indicates that the enclosure is in the second orientation


while the claims of the ‘780 Patent do not explicitly discuss the naming of the sides with respect to a resting surface or bottom surface and its relation to a third surface of the device such relationships are considered obvious in light of figures 7A-7C. 


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10241504, and claim 1 of U.S. Patent No. 10386830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants as shown:
16508199
10386830
an enclosure comprising a first external surface where speakers of the playback device are positioned, a second external surface, a third external surface, and a fourth external surface, 
a first external surface comprising a speaker grille; a second external surface, a third external surface, and a fourth external surface
the second, third, and fourth external surfaces intersect the first external surface
the second, third, and fourth external surfaces intersect the first external surface
the enclosure is configured to be placed in at least two orientations
the enclosure is configured to be placed in at least two orientations
in a first orientation the enclosure rests on the fourth external surface, the third external surface forms a lateral surface of the playback device, and the second external surface forms a top surface of the playback device
in a first orientation the enclosure rests on the fourth external surface and the second external surface forms a top surface of the playback device
in a second orientation the enclosure rests on the second external surface, the third external surface forms a lateral surface of the playback device, and the fourth external surface forms a top surface of the playback device
in a second orientation the enclosure rests on the third external surface and the second external surface forms a lateral surface of the playback device
an array of proximity sensors underlying the third external surface of the playback device 
an array of capacitive sensors underlying the second external surface of the playback device
an orientation sensor; a processor; and memory having stored thereon instructions executable by the processor for causing the processor to perform functions comprising
an orientation sensor; a processor; and memory having stored thereon instructions executable by the processor for causing the processor to perform functions
receiving orientation data from the orientation sensor indicating an orientation of the playback device
receiving orientation data from the orientation sensor indicating an orientation of the playback device
receiving data indicating detection of a user input, where the detected user input comprises a swipe from a first location on the array of proximity sensors to a second location on the array of proximity sensors
receiving data indicating detection of a user input, where the detected user input comprises a swipe from one of the subsets of capacitive sensors to at least another of the subsets of capacitive sensors
in response to receiving the data indicating detection of a user input comprising a user motion from the first location to the second location, causing a playback volume of the playback device to change; the change in playback volume comprises an increase in playback volume when the orientation data indicates that the enclosure is in the first orientation, and the change in playback volume comprises a decrease in playback volume when the orientation data indicates that the enclosure is in the second orientation 
in response to receiving the data indicating detection of a user input comprising a swipe from one of the subsets of capacitive sensors to at least another of the subsets of capacitive sensors, causing the playback device to perform a playback device action, wherein: the playback device action performed when the orientation data indicates that the enclosure is in the first orientation is different from the playback device action performed when the orientation data indicates that the enclosure is in the second orientation C19: wherein the playback device action performed when the orientation data indicates that the enclosure is in the first orientation comprises increase playback volume and the playback device action performed when the orientation data indicates that the enclosure is in the second orientation comprises decrease playback volume. 


While the claims of the ‘830 Patent do not explicitly discuss the naming of the sides with respect to a resting surface or bottom surface and its relation to a third surface of the device such relationships are considered obvious in light of figures 7A-7C.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour: 20110312349 hereinafter For further in view of Burlingame: 8811630 hereinafter Burl further in view of Davies: 9160915 hereinafter Dav.
Regarding claim 1, 5, 14
For teaches:
A playback device comprising: 
an enclosure comprising a first external surface where speakers of the playback device are positioned, a second external surface, a third external surface, and a fourth external surface  (For: Fig 1, 3-5: sensors on front/back/sides orthogonal to speaker 104 on face, see at least figure 3A), where: 
the second, third, and fourth external surfaces intersect the first external surface (For: ¶ 25, 33; Fig 2, 3-5, 7: orthogonal top, bottom, sides connect to face of device); and 
the enclosure is configured to be placed in at least two orientations (For: ¶ 33, 45: vertically, horizontally, portrait, landscape etc.), where
in a first orientation the enclosure rests on the fourth external surface, the third external surface forms a lateral surface of the playback device, and the second external surface forms a top surface of the playback device (For: ¶ 33, 45; Fig 2, 3-5, 12: a landscape orientation wherein orientation sensor outputs horizontal, vertical orientation parameters); and
in a second orientation the enclosure rests on the second external surface, the third external surface forms a lateral surface of the playback device, and the fourth external surface forms a top surface of the playback device (For: ¶ 33, 45; Fig 2, 3-5, 12: an inverted type landscape orientation wherein orientation sensor outputs horizontal, vertical orientation parameters);
an array of proximity sensors underlying the third external surface of the playback device (For: ¶ 25, 33; Fig 2, 7); 
an orientation sensor (For: Abstract: ¶ 23; Fig 1); a processor (For: Fig 7: processor 152); and memory having stored thereon instructions executable by the processor for causing the processor to perform functions (For: Fig 7, firmware, 157, memory 154 etc.) comprising:
receiving orientation data from the orientation sensor indicating an orientation of the playback device (For: ¶ 33: orientation sensor outputs horizontal, vertical orientation parameters); 
receiving data indicating detection of a user input, where the detected user input comprises a user motion from a first location on the array of proximity sensors to a second location on the array of proximity sensors (For: 33, 34, 45, 46; Fig 7, 12: physical contact at a particular location on an array of proximity sensors); 
in response to receiving the data indicating detection of a user input comprising a user motion from the first location to the second location, causing a playback volume of the playback device to change (For: 32-39, 45, 46: Fig 12: particular orientation in concert with particular proximity sensor activation directs at least a first application such as a music player comprising controlling playback parameters of said application to direct playback upon at least volume change and song change parameters), wherein:
the change in playback volume comprises an increase in playback volume when the orientation data indicates that the enclosure is in the first orientation, and the change in playback volume comprises a decrease in playback volume when the orientation data indicates that the enclosure is in the second orientation (For: 32-39, 45, 45: Fig 12: particular orientation in concert with particular proximity sensor activation directs at least a first application such as a music player comprising controlling playback parameters of said application to direct playback upon at least volume change and song change parameters).
While For is largely silent on directing particular playback parameters of a music application For enables a device functional to map particular sensor activations upon particular available device functions based at least on device orientation. For does not explicitly discuss the resting state of the enclosure control of synchrony, configuration, and playback actions such as a volume or transport control operation based on orientation information and sensor determined/directed configuration information. While For does not explicitly discuss the relationship of a volume and transport control operations and device orientation however it is apparent that the For taught clockwise and counter-clockwise up/down volume control would operate to increase volume with respect to a bottom surface in a horizontal or right-ward vertical orientation and would operate to increase volume in distinction to a bottom surface with regard to a left-ward vertical orientation, that is, in a right-ward orientation a clockwise operation goes from bottom to top of the device to increase volume and in a left-ward orientation a clockwise operation goes from top to bottom of the device to increase volume.
In a related field of endeavor Burl teaches a system, method, etc. for configuring and playing back audio through synchronized groups of wireless loudspeakers comprising determining an orientation and a state of each playback device and directing reproduction and output parameters based upon determined first and second orientations (Burl: Abstract: Col 16, l. 50 - Col 17, l. 67: Fig 12; Claim 7). Burl further comprises a speaker module operable as a user interface on the surface of the speaker enclosure (Burl: Col 9:10-10:10; Fig 4: module 414). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to utilize the For taught sensor driven operational dynamics to map orientation and sensor data to functionality of the Burl system and method. The average skilled practitioner would have been motivated to do so for at least the purpose of directing volume change, song change, frequency response, etc. parameters at any/each loudspeaker or groupings thereof and would have expected predictable results therefrom. 
 For and Burl address a recognized problem of a design need for directing the operation of user interface elements based on device orientation. For and Burl do not explicitly teach the instant claimed volume adjustment based on orientation.
In a related field of endeavor Dav teaches or suggests a system and method whereby device orientation determines the operation of an adjustment element such that operation of a volume controller in a first device orientation increases a volume with respect to a second side of a device and the volume controller in a second device orientation 180 degrees rotated from the first orientation increases volume with respect to a fourth side of the device (Dav: Col 11:39-11:55; Figs 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Dav taught method for dynamic volume control based on device orientation within the For in view of Burl playback system and method. The average skilled practitioner would have determined that exist a finite number of solutions, that is, when the device is rotated 180 degrees either the volume adjustment user interface element operates in a static manner, i.e. does not change the direction of an adjustment for the increase of volume or a dynamic manner, i.e. when the device is rotated 180 degrees the direction of an adjustment for the increase of volume is similarly changed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to pursue such a dynamic adjustment of user interface elements such as volume control in as much as the average skilled practitioner would realize the change without undue experimentation and in full expectation of predictable results. As such dynamically orienting the user interface volume control element as taught by Dav within the For and Burl playback system would have been obvious to try. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654